BEAN, J.
1,2. There was no objection by the county to the allowance by the Juvenile Court of $15 a month from September 11, 1916. The difference of $10 a month is involved upon this appeal. Section 2 of the act provides that, subject to the other provisions of the act, a woman, mentioned in Section 1, who is herself, and all of whose children are “wholly” dependent upon her labor for support shall receive from the county of their residence the sum of $10 a month for one child and $7.50 a month for each additional child residing with her, not exceeding $40 a month. Section 3 directs that if such woman and children are “partly” dependent upon her labor for support, she shall receive such a sum per month as added to her other income, other than that derived from her labor, shall equal the amount provided for in Section 2. The order made by the *596Juvenile Court declaring a partial dependency of the applicant and her young children was in perfect accord with Section 3 of the act as to the amount of the pension. The purpose of the act is to provide for the necessities of such mother and children and certainly when they have a home and a small area of land to cultivate they would require a less amount than though they were without such farm. It is contended by counsel for claimant that the manner of arriving at the figure to be deducted was not proper; but this is unimportant. There being no appeal by the county from the order of the Juvenile Court, nor any objection thereto made by the county, that order should not be changed and the same is allowed to stand. The decree of the Circuit Court modifying the order of the Juvenile Court is reversed. Neither party will be allowed costs in either court.
Reversed. Rehearing Denied.
McBride, C. J., Benson and McCamant, JJ., concur.